DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/24/2022 in response to Advisory Action 8/2/2022 and Office Action 3/24/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 13, Applicant argues that the amendment indicates an alignment between the sealing frame and beaded margin, whereas prior art Thielen does not (page 3, para 1). Applicant argues that Thielen instead teaches (1) a smaller sealing frame than beaded margin, (2) that the sealing frame has an oval shape, and that (3) the sealing frame is off center (page 3, para 2). Examiner disagrees:
First (1) Applicant’s sealing frame is also smaller than the bead, therefore is an insufficient argument. Also, the claims do not discuss relative size so the argument is spurious.

Second (2) Applicant’s sealing frame is also oval shaped, therefore is an insufficient argument. If, however, Applicant’s drawing is not determined oval shaped, examiner points out that Thielen’s disclosure does not sufficiently support oval shaped. Instead, Thielen’s specification does not describe shapes, but does disclose “circumferential” (page 3, lines 12-13).

Third (3) Applicant’s reclosable lid within the sealing frame is also off center of the container by Applicant Figure 1, thereby also causing an asymmetry, therefore is an insufficient argument.

While examiner’s understanding of the arguments is to match a periphery of the sealing frame with a periphery of the beaded margin, the recited amended claim in light of the specification were not found sufficient to overcome Thielen. Please see a detailed analysis in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Examiner points out in the last paragraph of claim 13 (the amendment), that the limitation “an extent of the beaded margin” has support in the drawings but not the specification, therefore is unclear on the exact positioning of “an extent” on the Applicant’s “beaded margin”. Please see examiner’s interpretation in a detailed analysis in the rejection below.

Claims 14-17 and 19-30 are also rejected for dependency on their rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-17 and 19-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by in view of WO 2017016686 issued to Thielen et al. (hereinafter “Thielen”).
Regarding claim 13, Thielen teaches a receptacle (“beverage can”, claims) for a hermetically sealed storage of liquid, paste, and/or solid products, the receptacle comprising; 
  a product container ([0028] can) open at one side ([0033] “opening process” occurs at one side) and a tear open end (Fig 3, opening area 11) connected in an airtight manner ([0028] gas-tight) to the product container via a beaded margin (examiner chooses “or beaded margin”; Fig 3, beaded edge 2) or via an adhesive connection, or a welded connection, 
    wherein the tear open end is reclosable ([0009] reclosable can lid), and comprises 
   a composite material ([0011] metallic lid, sealing layer, [0014] plastic layer) in the form of a sheet metal layer (Fig 1, metallic lid 1) bonded to a plastic film (Fig 4, plastic layer 26); 
      wherein the sheet metal layer and a lacquer film ([0037] – [0038] varnish sealing layer) at a peripheral line of the respective provided opening region (Fig 3, region around opening area 11) is pierced or punched (examiner chooses “or punched”; [0018] punched out) accordingly while forming a microgap (Fig 4 and [0018], tear line 4, is punched out before pressed together forms a gap; in addition, once pressed together there is still a microgap); 
      wherein the plastic film disposed on an inner receptacle side (Fig 3, plastic layer 26 “extends over the entire underside”, thereby closing cited microgap) and closing the microgap is provided at a distance from the microgap with a weakening or with a notch (Fig 4, “circumferential weakening notch 38”) extending at least regionally over a thickness of the plastic film (Fig 4, cited circumferential weakening notch extends regionally around 11 over a thickness of 26); 
    wherein a peripheral stiffening and coupling frame (Fig 4, portion of 10 above 38) having at least one sealing and latching rib (Fig 4, locking rib 35 and sealing rib 34) is fastened to an outer end side on a marginal region of an upwardly pivotable end region (Fig 3, left side from viewer perspective) and that is bounded by the microgap; 
    wherein a sealing frame (Fig 4, collar part 5) that is engaged over by the stiffening and coupling frame is likewise fastened to an outer end side on a fixed end surface (Fig 3, outside of 11) adjacent to the microgap and outside the opening region and has reception grooves (Fig 4, first recess 39 and second recess 40) for a sealing reception ([0017] snap-lock) of the sealing and latching ribs provided at the stiffening and coupling frame, 
   wherein a position of the sealing and latching ribs is swappable, and wherein a position of the reception grooves, is swappable (examiner notes no criticality or definition, therefore interprets “swappable” as "capable of having positions traded with one another but still align forming the cited sealing reception snap-lock due to similar structure; 35 is capable of being swapped with 34, and 39 with 40); 
    wherein an end part (Fig 3, rim portion of 1 found at the label for 2) formed by the upwardly pivotable end region bounded by the microgap and by the stiffening and coupling frame fastened thereto is provided with a tear open member (Fig 3, pull tab 15) connected in an articulated manner to an outer margin of the stiffening and coupling frame, and is fixedly connected to the fixed end surface (Fig 3, outside of 11) disposed outside the upwardly pivotable end part via a pivot bearing region (Fig 1 and [0030], region of buckling spring element 22 pivots open) molded ([0043] Fig 5a, molded) to the stiffening and coupling frame diametrically opposite said tear open member (Fig 3, 15 is opposite 22); and
	wherein the sealing frame (5) intended for receiving the end part is adapted at least in a peripheral extent of the sealing frame (Fig  1, a peripheral extent arc portion of 5 is) to (adapted to; page 3 lines 12-13, “circumferential” delimited opening describes Fig 1) an extent of the beaded margin (see U.S.C. 112 rejection above; examiner chooses “or an extent of the beaded margin”; Fig 1, an extent arc portion of the beaded margin 2) or of a connection region between the product container and the end part.
	
Regarding claim 14, Thielen further teaches the receptacle (“beverage can”, claims) is for a hermetically sealed storage of foods ([0028] gas-tight).

Regarding claim 15, Thielen further teaches the sheet metal layer (Fig 1, metallic lid 1) is composed of aluminum or tin plate ([0046] aluminum).

Regarding claim 16, Thielen already teaches the sheet metal layer (Fig 1, metallic lid 1) is bonded to the plastic film (Fig 4, plastic layer 26) via an adhesive lacquer film ([0038] varnish).

Regarding claim 17, Thielen further teaches the receptacle has a round (Fig 1 round circumference of lid 1), oval, or polygonal cross-sectional shape and the extent of the microgap is at least partly adapted to the respective cross-sectional shape.

Regarding claim 19, Thielen further teaches the stiffening and coupling frame (Fig 4, portion of 10 above 38), the sealing frame (Fig 4, 5), and a fixed part (Fig 3, 30) of the pivot bearing region (Fig 1, region of buckling spring element 22) are connected to an end material (Fig 3, material of 11) in a sealing and fixed manner (Fig 4, sealing rib 34 performs sealing and locking rib 35 performs fixing).

Regarding claim 20, Thielen already teaches the stiffening and coupling frame (Fig 4, portion of 10 above 38), the sealing frame (Fig 4, 5), and the fixed part (Fig 4, 30) of the pivot bearing region (Fig 1, region of buckling spring element 22) are connected via an adhesive lacquer film ([0037] - [0038] varnish) to the end material (Fig 3, material of 11) in a sealing and fixed manner.

Regarding claim 21, Thielen further teaches the tear open member (Fig 3, pull tab 15) generates a pushing force via a lever ([0014] force required to open, using arm of 15 in Figure 3 is translated into the buckling spring element) translation that becomes effective at a start of a movement, said pushing force acting, adjacent to the microgap (Fig 4, tear line 4), on the punched out end region (Fig 4, region of 11) and separating the region of the plastic film (Fig 3, plastic layer 26) covering the microgap from a fixed position end material (Fig 4, material end at notch 38) in a further opening process.

Regarding claim 22, Thielen further teaches the tear open member (Fig 3, pull tab 15) is configured as a ring pull (shape of cited 15).

Regarding claim 23, Thielen further teaches a plastic film layer (Fig 3, plastic layer 26) is configured as a molding adapted to a lower side end contour of the receptacle and having molded positioning elements ([0043] molded, portion of 26 at Figure 3 element 30 and 38 performs positioning).

Regarding claim 24, Thielen further teaches the molded positioning elements (Fig 3, 26 at 30 and 38) comprise knobs (knob shape of 30 and 38) that engage into corresponding recesses (corresponding recesses at 30 and 38) of an end material (Fig 3, material of 11).

Regarding claim 25, Thielen further teaches the plastic film component (Fig 3, plastic layer 26) of the composite material extends up to and into the beaded margin (Fig 3, beaded edge 2) and acts as a sealing material and as corrosion protection ([0049] “tightness is ensured” by 26 up to the beaded edge) in the beaded margin.

Regarding claim 26, Thielen further teaches a mechanical strength (a material inherently has a mechanical strength) of the plastic film component in the composite material is selected such that a material thickness (Fig 3, portion of metallic lid 1 that is opening area 11) of the sheet metal layer (metal portion of 11) is reduced in comparison with a film-free component (examiner notes no criticality or definition of the term “film-free”, and interprets as “metal component free of said plastic film”) while ensuring the required total strength of the composite material ([0015] plastic part ensures strong connection). 

Regarding claim 28, Thielen further teaches two reception grooves (Fig 4, first recess 39 and second recess 40) separated by a center web (Fig 4, central wall rib 41) are formed in the sealing frame (Fig 4, collar part 5) surrounding the opening region (Fig 3, region around opening area 11), with an inwardly disposed groove (Fig 4, first recess 39) cooperating with a sealing rib (Fig 4, sealing rib 34) and an outwardly disposed groove (Fig 4, second recess 40) cooperating with a latching rib (Fig 4, locking rib 35) of the stiffening and coupling frame (Fig 4, portion of 10 above 38).

Regarding claim 29, Thielen teaches the pivot bearing region (Fig 1 and [0030], region of buckling spring element 22 pivots open) has an integrated toggle spring section (Fig 1, buckling spring element 22 section) 
  that holds the end part (Fig 3, rim portion of 1 found at the label for 2) formed by the upwardly pivotable end region (Fig 3, left side from viewer perspective), by the stiffening and coupling frame (Fig 4, portion of 10 above 38) fastened thereto, and by the tear open member (Fig 3, pull tab 15) 
  in an open position (in an open position similar to Fig 5c, at 180 degrees) of more than 130° after exceeding an opening angle of approximately 90° ([0030] an open angle more than 90 degrees) and 
   that allows the end part to snap (Fig 1, buckling spring 22 would necessarily have a “snap” effect around the 90-degree threshold as the spring holds open [0030]) into an angular position of less than 30° on a closing procedure after falling below an angle of approximately 90° ([0043] upon closing, which operates below 90 degrees, lid part 11 is folded and then pressed, meaning folded to directly touch the lid but not yet pressed which is an angular position less than 30 degrees).

Regarding claim 30, Thielen further teaches a total outer periphery (Fig 3 and 4, receiving part 10) of the stiffening and coupling frame (Fig 4, portion of 10 above 38) has a sealing skirt (Fig 4, skirt portion of portion of 10 above 38) that extends up to the fixed end surface (Fig 3, outside of 11) and that is bonded to the fixed end surface ([0035] firm connection via adhesion promoter which is the sealing layer) via an adhesive lacquer film ([0038] varnish).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thielen in view of WO 2013004417 issued to Huhtamaki et al. (hereinafter “Huhtamaki”).
Regarding claim 27, Thielen further teaches the material thickness of the sheet metal layer (Fig 1, metallic lid 1) is reduced ([0018] punched out necessarily creates reduced thickness from brief compression on the outsides of the punch line).

But does not explicitly teach a specific reduction in thickness of the metal layer.
Huhtamaki, however, teaches a reclosable container (Description of Figure 2 in specification) with a lid composite layer material (abstract, multi-layer of aluminum layer 20, plastic layer 40, sealing lacquer layer 50) that has a sheet metal layer (aluminum layer 20) that is reduced by at least 5% (in specification, reduced by 50% to 90% therefore encompasses whole range). 

The purpose of reducing the sheet metal layer thickness is to reduce the cost of the lids (in specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid metal layer of Thielen with reduced thickness as taught by Huhtamaki in order to advantageously reduce cost of the lids which were otherwise very expensive when mass produced as they are for yoghurt pots and tamper-evident closures. Not only does the reduced amount of material save on material costs, but it also saves on manual labor costs for said amount of material, that beneficially creates an opportunity for a potential employee that would supply that labor to not get injured in handling and processing of said material. In addition, the thickness change increases flexural strength of the composite layer material in which it resides. 

Additionally and in the alternative, if an argument may be made that the claimed thickness reduction range does not entirely overlap with the prior art range, it would have been obvious to a person of ordinary skill in the art having the teachings of Thielen and Huhtamaki, to optimize the thickness reduction range so it accomplishes the best balance between cost savings, mechanical properties and worker safety (MPEP 2144.05(II)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                           

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731